—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in St. Lawrence County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of failing to follow facility regulations relating to movement within the facility, including call slip procedures. The misbehavior report alleged that petitioner failed to timely report to the infirmary for a mandatory medical callout on September 13, 1996 and also that he stated that he failed to report because he did not have time to read the callout slip and did not in any event care about the callout procedure. We conclude that the detailed misbehavior report and petitioner’s admission that he did, in fact, fail to report to medical callout constitutes substantial evidence to support the finding of guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). Petitioner’s contention that he received no notice that he was required to attend medical call-outs raised a credibility issue which was within the province of the Hearing Officer to resolve (see, id.).
Mercure, J. P., Crew III, Yesawich Jr., Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.